Citation Nr: 1734495	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-31 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung condition for accrued benefits or substitution purposes.

2.  Entitlement to service connection for hypertension for accrued benefits or substitution purposes.

3.  Entitlement to service connection for varicose veins for accrued benefits or substitution purposes.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of eye injury for accrued benefits or substitution purposes.  



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967. The Veteran died in August 2015.

Following the Veteran's death, in September 2015 his surviving spouse filed a request to be substituted as the appellant for purposes of processing the claim to completion in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). Although there is no formal RO determination of substitution of record, from the record, it appears that the RO has determined that the surviving spouse of the Veteran is a person eligible for substitution.  See September 2015 and October 2015 deferred rating decisions; October 2015 VA letter to appellant (requesting additional evidence for her appeal); November 2015 VA letter to appellant. Thus, she has been determined to be a proper substitute appellant in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  

In a May 2014 brief, the Veteran's attorney raised the issues of clear and unmistakable error (CUE) in the rating decisions prior to November 2011 which denied service connection for a back disability and clear and unmistakable error in the rating decisions prior to November 2011 that denied service connection for tinnitus. Those issues have not been adjudicated by the RO and are referred to the RO for appropriate action.

The Board previously remanded this case for further development in February 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.

As noted in the introduction, the Board previously remanded this claim in February 2015. A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). The Board's February 2015 remand instructed the RO to schedule the Veteran for examinations for medial opinions concerning the Veteran's claimed lung disorder, hypertension, and varicose veins. The February 2015 remand also instructed the RO to obtain an addendum opinion for the Veteran's claimed eye condition. The RO was then instructed to, after undertaking any additional development, adjudicate the issues on appeal and that if any benefit remained denied provide the Veteran and the representative with a Supplemental Statement of the Case. 

It appears that the RO did not complete any of the above instructions before the Veteran's death in August 2015, attempt to provide medical opinions after the Veteran's death, or readjudicate the issues at hand. Therefore, the Board finds a remand is warranted in order to obtain the required medical opinions, and, if the benefits the appellant are not granted, issue an SSOC to her and her representative.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2. Obtain a VA medical opinion concerning the Veteran's claimed respiratory disorder. The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

The VA examiner should identify all current lung disorder as documented in the record. As to each respiratory disorder established by the record, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that such lung disorder was related to active service.  The VA examiner should address the following:  

a) the Veteran's diagnosis of chronic obstructive pulmonary disease (COPD);

b) the March 1967 entry in the service treatment records which shows that the Veteran reported trouble breathing; 

c)  the Veteran's competent and credible testimony of handling ammunition during service; and

d) the Veteran's competent and credible testimony of breathing diesel fuel in service.   

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Obtain a VA medical opinion to ascertain the etiology of hypertension. The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed. The examiner should address the following:

a)  The examiner should state an opinion as to whether hypertension was at least as likely as not related to service, manifested during service or manifested to a compensable degree within one year after discharge from active service in June 1967. 

In answering this question, the examiner should consider the Veteran's testimony that he experienced a "pounding heart" when he was in service.  

b) The examiner should provide an opinion as to whether hypertension was at least as likely as not related to Agent Orange exposure during service.  

c) The examiner should provide an opinion as to whether it is at least at likely as not that hypertension was proximately due to a service-connected disability, to include posttraumatic stress disorder (PTSD) and/or coronary artery disease.

d)  The examiner should provide an opinion as to whether it is at least as likely as not that hypertension was aggravated (permanently worsened) by a service-connected disability, to include PTSD and/or coronary artery disease.

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Obtain a VA medical opinion to ascertain the etiology of varicose veins. The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed. The examiner should address the following:

a)  The examiner should provide an opinion as to whether varicose veins were at least as likely as not (50 percent or greater likelihood) related to service.  

In addressing this question, the VA examiner should consider the Veteran's testimony that he noticed varicose veins when he was in service.

b) The examiner should provide an opinion as to whether it is at least at likely as not that varicose veins were proximately due to service-connected coronary artery disease.   

c) The examiner should provide an opinion as to whether it is at least as likely as not that varicose veins were aggravated (permanently worsened) by service-connected coronary artery disease.  

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Forward the claims file to the VA examiner who provided the March 2007 eye examination opinion, or if unavailable an appropriate medical examiner, for a supplemental medical opinion. The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed. The review of the claims file should be noted in the examination report. The examiner should address the following:

a) The examiner should provide an opinion as to whether the glaucoma diagnosed upon VA examination in March 2007 was at least as likely as not related to the corneal abrasion noted during service in January 1966.  

b) The examiner should address whether the Veteran had traumatic glaucoma secondary to the injury noted in service.  

The examiner must provide a complete rationale for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




